     Case 1:21-cv-00855-DAD-SKO Document 11 Filed 06/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT
 9                                     EASTERN DISTRICT OF CALIFORNIA
10

11       DOMINIQUE ZAFIR CASEY,                                   Case No. 1:21-cv-00855-SKO (PC)
12                           Plaintiff,                           FINDINGS AND RECOMMENDATIONS
                                                                  TO DENY PLAINTIFF’S MOTION TO
13             v.                                                 PROCEED IN FORMA PAUPERIS
14       HADDAD, et al.,                                          (Doc. 2)

15                           Defendants.                          14-DAY DEADLINE

16                                                                Clerk of the Court to Assign District Judge

17

18            Plaintiff Dominque Zafir Casey is a state prisoner proceeding pro se in this action. On

19   May 27, 2021, Plaintiff filed a motion to proceed in forma pauperis (IFP) pursuant to 28 U.S.C. §

20   1915. (Doc. 2.) According to the inmate trust account statement submitted by the California

21   Department of Corrections and Rehabilitation, Plaintiff had more than $1,000 in his trust account

22   as of March 4, 2021, and approximately $470 as of May 19, 2021, (Doc. 6). This is enough to pay

23   the $402 filing fee for this action. Therefore, the Court issued an order to show cause why

24   Plaintiff’s motion to proceed IFP should not be denied. (Doc. 8.) In his response to the order,

25   Plaintiff states that he misunderstood the purpose of the IFP application, and that he believed it

26   “was an agreement . . . to take the money” for the filing fee from his account.1 (Doc. 9.)

27   1
      Plaintiff also requests that the Court deduct the filing fee from his inmate trust account. (Doc. 9.) However, the
     Court does not arrange for the payment of filing fees. Plaintiff must arrange for payment of the fee with the
28   appropriate prison personnel.
     Case 1:21-cv-00855-DAD-SKO Document 11 Filed 06/17/21 Page 2 of 2


 1            Proceeding “in forma pauperis is a privilege not a right.” Smart v. Heinze, 347 F.2d 114,

 2   116 (9th Cir. 1965). While a party need not be completely destitute to proceed in forma pauperis,

 3   Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 339-40 (1948), “‘the same even-handed

 4   care must be employed to assure that federal funds are not squandered to underwrite, at public

 5   expense, either frivolous claims or the remonstrances of a suitor who is financially able, in whole

 6   or in material part, to pull his own oar,’” Doe v. Educ. Enrichment Sys., No. 15-cv-2628-MMA-

 7   MDD, 2015 U.S. Dist. LEXIS 173063, *2 (S.D. Cal. 2015) (citation omitted).

 8            Plaintiff has adequate funds to pay the filing fee for this action in full. Accordingly, the

 9   Court RECOMMENDS that his motion to proceed in forma pauperis (Doc. 2) be DENIED. The

10   Court DIRECTS the Clerk of the Court to assign a district judge to this action.

11            These Findings and Recommendations will be submitted to the United States District

12   Judge assigned to this case, pursuant to 28 U.S.C. § 636(b)(l). Within 14 days of the date of

13   service of these Findings and Recommendations, Plaintiff may file written objections with the

14   Court. The document should be captioned, “Objections to Magistrate Judge’s Findings and

15   Recommendations.” Failure to file objections within the specified time may result in waiver of

16   rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v.

17   Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

18
     IT IS SO ORDERED.
19

20   Dated:     June 17, 2021                                        /s/   Sheila K. Oberto              .
                                                          UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28

                                                         2
